Citation Nr: 0737406	
Decision Date: 11/29/07    Archive Date: 12/06/07

DOCKET NO.  03-34 888A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for headaches, to include 
as due to service-connected melioidosis and post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from September 1965 to June 
1967.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The veteran is seeking service connection for headaches.  He 
contends that this condition is secondary to his service-
connected melioidosis.  Specifically, he claims that he first 
started having headaches after being infected with 
melioidosis during service, and that he has continued to have 
headaches ever since.    

Based upon its review of the veteran's claims folder, the 
Board finds that there is a further duty to assist the 
veteran with his claim herein.  Reports of VA examinations 
for post-traumatic stress disorder (PTSD), performed in 
December 1992, December 1993, and February 2003, all noted 
the veteran's complaints of severe headaches after waking up 
from nightmares.  The veteran's most recent VA neurological 
examination, conducted in August 2006, noted the veteran's 
complaints of waking up from nightmares three to four times 
per week with headaches.  This report also noted a diagnosis 
of migrainous headaches without aura.  

Secondary service connection may be found in certain 
instances in which a service-connected disability aggravates 
another condition.  When aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, the veteran shall be 
compensated for the degree of disability, but only that 
degree, over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  Accordingly, the Board finds that the RO should 
schedule the veteran for an additional examination in order 
to clarify whether the veteran's headaches are the result of 
a separate chronic disorder, and what the relationship is, if 
any, between his current headaches and his service-connected 
PTSD.

The Board also finds that additional post service treatment 
records relating to the veteran's headaches appear to be 
available.  During a VA examination for respiratory 
disorders, performed in December 1993, the veteran reported a 
history of headaches since his inservice melioidosis during 
service.  He also indicated that he was seen for this 
condition by his family physician, and that he had previously 
underwent a brain scan for it.  Unfortunately, the veteran 
has failed, despite requests by the RO, to provide a fully 
complete VA authorization and consent form, VA Form 21-4122, 
including the name of this physician, the mailing address, 
the approximate dates of this treatment, and his signature.  
In as much as the veteran's claim is being remanded, the 
Board finds that he should be given a final opportunity to 
provide the necessary completed release which will enable the 
RO to request all of his post service treatment records.

Accordingly, the case is remanded for the following actions:

1.  The RO must request that the veteran 
identify all VA and non-VA medical 
providers who have treated him for 
headaches since his discharge from the 
service.  The RO must then obtain copies 
of the related medical records that are 
not already in the claims folder.  The 
Board is specifically interested in 
obtaining the veteran's treatment records 
from 1967 to 1992, including the private 
treatment and brain scan records which he 
referenced in the VA respiratory 
examination in December 1993.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.  

2.  The RO must then have the veteran 
undergo the appropriate VA examination to 
determine the current existence and 
etiology of any headache disorder found.  
The claims folder must be provided to and 
reviewed by the examiner.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  Following a review of the 
service and post service medical records, 
the examiner must provide an opinion as to 
the following: 
whether the veteran's headaches, diagnosed 
as migrainous headaches without aura, 
constitutes a separate chronic condition 
or whether this condition is merely a 
symptom of PTSD; and if found to be a 
separate chronic condition, the examiner 
should indicate whether this condition was 
caused by or aggravated by the veteran's 
service-connected PTSD.  A complete 
rationale for all opinions must be 
provided.  The report prepared must be 
typed.

3.  The RO must then re-adjudicate the 
veteran's claim for service connection 
headaches, to include as due to 
service-connected melioidosis and PTSD, 
including consideration of all of the 
additional evidence received since the 
August 2006 supplemental statement of the 
case.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative must be furnished a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  
The appeal must then be returned to the 
Board for appellate review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



